ACCEPTED
                                                                                   12-17-00235-CV
                                                                       TWELFTH COURT OF APPEALS
                                                                                    TYLER, TEXAS
                                                                                 7/28/2017 7:47 PM
                                                                                         Pam Estes
                                                                                            CLERK




                           No.
                                                                     FILED IN
                                                              12th COURT OF APPEALS
                                                                   TYLER, TEXAS
                                                              7/28/2017 7:47:59 PM

                      IN   THE TWELTH COURT OF APPEALS               PAM ESTES
                                                                       Clerk


                                    TYLER, TEXAS




                                 IN RE ALINA YANCE Y,

                                                    REALTOR


On   Petition for a   Writ of    Mandamus from Cause    No. 2012-09-444-CL       From     the

County Court At Law of Rusk County Texas

                           (The Honorable Chad Wes Dean)



                                       LAKISHA ANDERSON - SINVILLE
                                       StateBar No. 24053073
                                       PO Box 784
                                       Tyler, TX 75710
                                       Tel: (903) 526 -3335
                                       Fax: (800) 618 -9361
                                       E-mail: lakisha@me.com
                                        Counsel of Record for Realtor Alina Yancey
                                       Attorney for Realtor
                                       TABLE OF CONTENTS
  RELATOR/RES/POI ...............................................................         ..                    3

  STATEMENT OF THE CASE                ....................................................    ..              6

  STATEMENT OF JURISDICTION ..................................................                      ..         7

  ISSUES PRESENTED ..................................................................               ..         8

  STATEMENT OF FACTS ..............................................................                  ..        9

 SUMMARY OF ARUGEMENT .......................................................                        ..



 ARGUMENT
 l.      MANDAMUS RELIF IS PROPER ...........................................                       ..     10

 II.    THE TRIAL COURT DEPRIVED RELATOR OF HER RIGHTS
         UNDER THE TEXAS FAMILY CODE
        A.   THE TRIAL COURT ABUSED IT’S DISCRETION IN FAILING
             TO GRANT THE MOTION TO TRANSFER AT THE
             CONCLUSION OF THE MOTION TRANSFER HEARING,
             AFTER A CONTROVERTING AFFIDAVITY HAD
             BEEN FILED PERTAING TO ONE OF THE THREE CHILDREN
             THE SUBJECT OF THE SUIT

PRAYER ......................................................................   ..                       1 1
                                     IDENTITIES OF PARTY AND COUNSEL
  The following      is   a   list   of all   parties    and   all   counsel     who have appeared   in this matter:

  Relator:

  Alina Yancey

 Attorney for Relator in the                  trial   court:   LaKisha Anderson-Sinville,          PO Box   784, Tyler,

 TX 75710, State Bar No. 24053073
 Respondent: Honorable Judge Chad                          Wes Dean of County             Court of Law Rusk County,

 Texas, whose address            is   115 N. North Main Henderson, Texas 75652

 Real   P2_u_‘g in Interest:


Nelson    Pruitt


Attorney for real party in interest in the                               trial   court:    Allison Biggs, 1501 Old

Nacogdoches Road, Henderson,                      TX 75654
Real Pagty in    Interest:


Ofﬁce of the Attorney General IV-D

Attorney for real party in interest in the                       trial    court:     E.   Lavem   Campbell, 1650 N.

Eastman Rd., Longview,                TX 75601
                                                   TABLE OF AUTHORITIES
                                                            STATE CASE
  In the Interest of T.J.L. and ME.L.
                      97 S.W.3d 257 (Tex. App.-Houston 2002).

                                                      STATE STATUTES
  TEX. FAM.                  CODE ANN. §          155.201   (b)

 TEX. FAM.                   CODE ANN §           155.204


 CERTIFICATE OF SERVICE
 APPENDICES: The                       following documents are attached to this petition and incorporated

 in   it   for   all       purposes.

 Appendix A:                      State   Case

 Appendix B:                      State Statute 155.201      and 155.204

Appendix C:                       A certiﬁed copy of the Motion to Transfer
Appendix D:                       A  certiﬁed copy of Suit For Modiﬁcation of Support Order and
                                  Motion to Conﬁrm Support Arrearage.

Appendix E:                       A certiﬁed copy of Order Denying Transfer.
Appendix          F:             A     certiﬁed    Copy of Respondent’s    Original   Answer (Attached   as
                                 addendum Appendix

Appendix G:                      F inal Decree of Divorce

Appendix F             :         A certiﬁed copy of Respondent’s First Amended Answer
Appendix H:                      A certiﬁed copy of Respondent’s Amended Answer
 Appendix      I:    A  certiﬁed    copy of Counterpetition    to   Modify   the Parent Child
                     Relationship

Appendix J:          A   certiﬁed copy Suit for   Modiﬁed Support and Motion          to   Conﬁrm
                     Support Arrearage

Appendix K:         A certiﬁed copy of Notice of Nonsuit
Appendix    1:      A certiﬁed copy of Scheduling Order
Appendix   J   :    A certiﬁed copy of Notice of Final Judgment
Appendix K:         A certiﬁed copy of docket sheet
Appendix L:         In addition, Relator relies   on the   clerk's record   and the    reporter's
                    record ﬁled in this matter.
                                          STATEMENT OF THE CASE
           This petition for Writ of Mandamus and for Emergency Relief arises from a

 Motion    to Transfer      ﬁled   in   conjunction with a Suit for Modiﬁcation of Support

 Order and Motion          to   Conﬁrm    Support Arrearage.    The motions were ﬁled by the

 Ofﬁce of the Attorney General-IV D. Nelson Pruitt ﬁled an answer with an

 attached contraverting afﬁdavit.            The controverting afﬁdavit only pertained    to the

 child   he had   in his conservatorship,      John Pruitt. The children Heather Kay Pruitt

 and Laura Anngayle Pruitt were not named in the controverting afﬁdavit.             A
motion to transfer hearing was held and the Court denied the motion to transfer.

The transfer of the case relating to the children Heather Kay Pruitt and Laura

Anngayle was mandatory under the Texas Family Code.

          Realtor   is   requesting this Honorable Court to issue a writ of mandamus

instructing the    Honorable Judge Dean, County Court          at   Law, Rusk County to

transfer the cause       of action from Rusk County to Smith County.
                              STATEMENT OF JURISDICTION
         This Court has jurisdiction to issue a writ of mandamus under section 6 of article       V
of the Texas Constitution and section 22.22l(b) of the Texas Government Code,                in that


Respondent, the Honorable Judge Chad Dean            is   the Judge of the County Court at   Law of
Rusk County, Texas and within          the court's appellate district.   (TEX. R. APP.   P. 52.3(e)

mandating     that relief   must   ﬁrst be sought in intermediate appellate courts); see also

GOV’T      §§ 22.220(a), (b) (establishing concurrent jurisdiction and        when   the supreme

court   may be petitioned)
                                      ISSUES PRESENTED

Issue No.    1:   Did respondent, Honorable Judge Dean, abuse   his discretion   when he   denied

the motion to transfer, after testimony from both parents that the       two of the    children

subject to the suit did not live in   Rusk County, Texas and had not    lived in   Rusk County

the 6   months preceding the ﬁling of the   suit.
                                   STATEMENT OF FACTS
         January 31, 2017 the Ofﬁce of the Attorney General ﬂled the pleading                    MOTION
 TO TRANSFER (Appendix           C) the SUIT   FOR MODIFICAION OF SUPPORT ORDER
 AND MOTION TO CONFIRM SUPPORT ARREARAGE                                (   Appendix D). On February

23,    2017 respondent ﬁled Respondent’s Original Answer and attached                   the Declaration

Controverting Motion to Transfer to the        Answer (Appendix             E).   On May   16,    2017 the

Honorable Judge Dean held a hearing on the Motion            to Transfer,     and subsequently denied

the motion to transfer. (Appendix E)    (R.R   .   page 32      line 18-19).      At the hearing Nelson

Pruitt admitted that the children   Laura Annagayle        Pruitt   and Heather Kay Pruitt did not

live   with him. (R.R. page 13 line 20-22)         .   Nelson    Pruitt further testified that       Laura

Annagayle    Pruitt   and Heather Kay Pruitt had not lived        in   Rusk County     for “a    little   less


than one year. “ (R.R. page 13 line 24-25)
                                 ARGUMEN TS AND AUTHORITIES
             At   the conclusion of the   Motion      to Transfer hearing,     Judge Dean denied the motion

      to transfer   (Appendix E) (R.R. page 32        line 18-19).    The   denial      of the motion to   transfer

  was     in violation   Texas Family Code l55.201(b) (Appendix B). The honorable Judge

  Dean could only deny transfer           if the petition   was not timely ﬁled (Texas Family Code

  155.201(b).        None of the parties argued that the petition was not timely ﬁled                  (R.R. 1-32).

            At the time of the hearing, Nelson         Pruitt   argued that the case should not be

 transferred because his son lived with           him (R.R. page         11 line   23-25) (See also In The

 Interest    of T.J.L. and M.E.L., 97 S.W.3d 257, 264 Jimmy maintans transfer was not

 automatic at the time because Cynthia included included T.J.L.                     in the   motion,   and

 controverted as to T.J.L. (Appendix A)). Nelson Pruitt also stated that traveling to Smith

 County would be inconvenient           to   him (R.R. page 12       line 13-16).       However, 155.201       (b)

 is   a statute that provides for mandatory transfer, and the Court only had discretion if it

was not timely ﬁled (Texas Family Code 155.201                   (b)).


          Further the case In The Interest of T.J.L. and M.E.L., 97 S.W.3d 257 (Houston

2002) the children the subject of the          suit   were each   living with different parents in

different counties in Texas. In the case          of In The     Interest   of T.J.L. and M.E.L., the          trial


Court was the court of continuing jurisdiction (ID 263).                 A motion to transfer was ﬁled,
and the Court denied the transfer (ID 263). Further               in that case the       Court held that a

motion to sever did not need       to   be ﬁled to effect that transfer as         to   one or several children



                                                                                                         10
 (Id 264). In Conclusion the Court ruled that:

                the court   was required     to   promptly sever and transfer all proceedings

               pertaining to M.E.L. At that time the court and              no   further jurisdiction to

               enforce the divorce to decree as to M.E.L. Accordingly, the subsequent

               orders granting      Jimmy’s motion         for enforcement   and denying Cynthia’s

               motion for enforcement are void as to M.E.L (Id 265).

         Because 155.201    (b) is a     mandatory transfer statute the Judge Dean should

have granted the transfer and severed the case as to Heather Kay Pruitt and Laura

Annagayle    Pruitt.


Prayer

       Relator prays that this Court issue         its   writ of mandamus    commanding the trial     court

to transfer the cause   of action   to   Smith County, Texas the court of continuing jurisdiction.

                                              LAKISHA ANDERSON- SINVILLE
                                              PO Box 784
                                              Tyler, TX 75710

                                                                         ~~
                                                                                    ~~
                                              Tel: (903)526-3335
                                              Fax: (800)618-9361
                                              E-mail: 1akisha@me.c

                                              By:
                                                  LaKisha A e sonusinville
                                                                '



                                                  State Bar No. 24053073
                                                  Attorney for Relator




                                                                                                11
                                         Certiﬁcate of Service

        I   certify that a true    copy of    this Petition for    Writ of           Mandamus was     served in

  accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each party or that

 party's lead counsel as follows:


 Respondent: Judge Chad          Wes Dean of County Court of Law of Smith                    County, Texas,

 whose address     is   115 N. North   Main Henderson, Texas

 Date of Service: Friday July 28, 2017

 Real party in   interest:   Nelson Pruitee

 Attorney for real party in interest           in   the trial court:           Allison Biggs,    1501 Old

Nacogdoches Road, Henderson,           TX 75654
Date of Service: Friday August 28, 2017

Real party in    interest:   Ofﬁce of the Attorney General-IV       D
Attorney for real party in interest        in the trial court:      E.       LaVem      Campbell, 1650 N.

Eastman Rd., Longview, Texas 75601-3345.




                                                    ~
Date of Service: Friday August 28, 2017

A copy of this notice is being ﬁled with the appellate clerk             i
                                                                             ~   ccordance with rule

25.1(e) of the Texas Rules of Civil Procedure.


                                                               X
                                           LaK'     haA   deia)
                                                                     '

                                                                             ville
                                           Atto         or Relator




                                                                                                 12
                                                      VERIFICATION
      LaKisha Anderson-Sinville appeared                      in   person before     me today and      stated that she

has read the foregoing petition and the facts tated within are the best of her knowledge,

and the exhibits ﬁled separately                in   an appendix       to this petition are true   and correct copies

of the orginal documents.




                                                     £7
                                      SWORN TO BEFORE                            THIS 28   DAY OF JULY, 2017
                                                                                              '7"025"Q0//
                                                                   )

                                                       LaKi,é/ha/.¢{ri{e>sc-nesﬁwiile




                                                         ﬂ%ﬁg”/ﬂ
                 ,.\~;,' 's’,;;;v,,




                        *
            ~‘«>':--"-£i'2's"--.:t‘u-".
              :',§$Q\I|Vp’7,a\
        ::
                                            E
        2          ‘A                       3                                                          7— £7 ~ /
                                                                                                                   7
                                  .-’



         :0         "9 or “’$."' .:
            v,     ‘--‘ms?--:,          ~              NoTARY@tn3LIc, STATE or TEXAS




                                                                                                          13
APPENDIX A
      97 S.W.3d 257 (Tex.App.—Houston                   [14th Dist] 2002), 14-01-00547, In re T.J.L. /"/ div.c1 {text-
      alignz center) /“/
     Page 257
     97 S.W.3d 257 (Tex.App.—Houston                      [1-tth DIst.]   2002)
     IN   THE INTEREST OF T.J.L. AND M.E.L.
     NO. 14-01-00547-CV
     court of Appeals of Texas, Fourteenth                   District,        Houston
     December 31, 2002
           Flehearing Overruled Jan. 30. 2003.
     Page 258
     [Copyrighted Material Omitted]
     Page 259
           On Appeal from the County Court at Law No.                     1   Brazos County. Texas   Trial   Court Cause No.
     34,442A-CCL1
           Gillian Richards,      Houston,        for appellants.
          Anne M.     Cofer, Houston, for appellees.
           Panel consists of Chief Justice BFIISTEFI and Justices                       ANDERSON and FROST.
  OPINION
           Kern Thompson Frost, Justice
          Appellant Cynthia       Anne Murray Langley challenges               the trial court's order denying her
                                                                                 ( 1)

 motion to transfer;       (2)   the    trial   court's order granting appellee Jimmy Don Langley's motion for
 enforcement; and          (3)   the   trial   court's order denying her motion for enforcement.         We affirm in part,
 and reverse and remand in part.
 Page 260
      I. Factual and Procedural Background

     In January of 1996, Cynthia and Jimmy Langley were divorced        Brazos County and    in
 appointed joint-managing conservators of their three minor children. Cynthia was given the                          right to
 establish the residence of their               younger daughter, M.E.L., and Jimmy was given the right to
 establish the residence of their               son, T.J.L., as well as their older daughter. On July 26, 1999.
Cynthia filed a       petition to modify the parent-child relationship seeking to be appointed conservator
with the right       to establish the residence of both M.E.L. and T.J.L.mAt the same time, she filed a
motion to transfer jurisdiction over the children from Brazos County to Harris County on the
grounds M.E.L. and T.J. L. had resided with her in Harris County during the preceding six months.
in   response, Jimmy filed an                            had resided with him in Brazos County since
                                         affidavit stating T.J.L.
June      11, 1999.   However, Jimmy did not file a oontroverting affidavit with respect to M.E.L.'s
residence      in Harris   County.
       On October 25, 2000, Jimmy filed a motion for enforcement of two portions of the divorce
decree.        he alleged Cynthia had failed to exchange M.E.L. for his periods of possession in the
            First,

manner required by the decree. Second, he alleged Cynthia had failed to comply with the
provisions for payment of the children's healthcare expenses and for processing insurance-claim
forms. The decree orders Jimmy to provide healthcare insurance for the children. Cynthia must
       submit to   Jimmy all bills and other documents          any insured expense she incurred for the
                                                                  reflecting
      children within ten days after she receives them. Jimmy must then submit the expense to the
      insurance carrier within ten days. The decree further orders Jimmy and Cynthia to each pay half of
      the children's uninsured healthcare expenses. The party who incurred an uninsured expense must
      submit to the other party all bills and other documents reflecting the expense within ten days after
      that party receives them. The other party must then reimburse the paying party half of the expense
      within ten days.
             On November 6, 2000,        trial court heard Cynthia's motion to transfer and Jimmy's motion
                                           the
      for enforcement. At the beginning of the hearing, Cynthia nonsuited her motion to transfer and
      petition to modify as to T.J.L. only. The trial court stated on the record that it denied the motion to
      transfer as to M.E.L.       and granted Jimmy's motion        for   enforcement.
             On December 8, 2000,         Cynthia       another motion to transfer as to M.E.L. only and a
                                                       filed

  motion to sever. At the           same   time, she filed a motion for enforcement of healthcare child support
  by reduction    judgment and contempt, and for clarification, alleging Jimmy had failed to pay his
                         to
  share of the children's uninsured healthcare expenses as required by the divorce decree.
      On January 2, 2001, the trial court signed an order denying Cynthia's first motion to transfer.
 The record does not reflect a ruling on Cynthia's second motion to transfer, although the court
 signed the order denying her first motion after she filed the second motion.
      On February 16, 2001, the trial court signed an order granting Jimmy's motion for
 enforcement. The court found that Cynthia was 100% responsible for paying all healthcare
 expenses she incurred on behalf of the children from January 5, 1996 through November 6, 2000,
 whether covered by insurance or not, because she failed to comply with the divorce—decree
 Page 261
                    payment and processing of healthcare expenses. in addition, the court
 provisions regarding
 changed the exchange location for Jimmy's possession of M.E.L. because Cynthia had not been
 exchanging M.E.L.             at the required locations. Finally, the court         ordered Cynthia    to post   a $2,500
 bond to ensure her compliance                with the parts of the decree regarding the         new exchange location
 for M.E.L.

            On February       16, 2001, the   trial   court also heard Cynthia's motion for enforcement.           On March
 12, 2001, the       trial    court signed an order denying Cynthia's motion for enforcement. This appeal
followed.
  Issues Presented for Review
ll.


    Cynthia presents twelve issues for review. Her first eight issues challenge the February 16.
2001 order granting Jimmy's motion for enforcement:
(1)    Did thecourt have jurisdiction to render the final order granting Jimmy's motion for
                 trial

enforcement on the issues concerning M.E.L.?
(2) Did Jimmy's motion for enforcement comply with the minimum pleading requirements of
section 157.002 of the Texas Family Code? (3) Must a motion for enforcement strictly comply with
section 157.002 of the Texas Family Code to entitle the movant to take advantage of that section's
special privilege of an expedited final hearing only ten              days after service       of the   motion?   (4)   Were
the pleadings and the evidence sufficient to support the                  trial   court's ruling that Cynthia "shall     be
        responsible for      100% of all   health care   expenses incurred  for the children whether covered by
        health insurance or not through       and including services rendered from January 5, 1996 through
     November 6, 2000"? (5)            Was it within the trial court's discretion to hear evidence on and arrive at
     an amount of the uninsured medical reimbursement arrearages without pleadings for the
    enforcement and reduction of these to judgment, without notice to Cynthia that the amount of the
    arrearages was to be at issue at the hearing, and without notice of the amount of arrearages
    alleged by Jimmy? (6) Does the trial court's finding that the actual amounts expended by Cynthia
    and Jimmy for uninsured health care expenses for the children were approximately equal for the
    period from January 5. 1996 through November 6, 2000, support the order that Cynthia be 100%
    responsible for         allsuch expenses incurred, whether covered by insurance or not, during that
   period?        (7)   Did the trial court have discretion to modify the time and place for picking up M.E.L.,
   sua sponte and without pleadings or notice of hearing to Cynthia? (8) By ordering that Cynthia be
   responsible for 100% of the medical expenses of the children not paid by insurance, did the trial
   court impermissibly modify the terms of the divorce decree while purporting to enforce it? in her
   last four issues, Cynthia challenges the March 12, 2001 order denying her motion for enforcement:

   (9)   Did the    trial   court have jurisdiction to consider the claims pertaining to M.E.L.       in   the actions for
  modification and for enforcement filed on December 8, 2000?
  (10) Was it within the trial court's discretion to deny Cynthia enforcement
  Page 262
  of unreimbursed medical child-support   amounts for which she had pleaded and which were
  incurred during the period November 6. 2000 through February 16, 2001, without holding a
  hearing for the receipt of evidence? (11) is the March 12, 2001 order void or voidable because                      it

 inaccurately reflects that a hearing           was held for receipt of evidence, although        this did not   occur?
 (12) As to Cynthia's motion for enforcement of unreimbursed medical expenses, did the trial court
 impermissibly reduce the amount of child support arrearage that Jimmy owed by failing to hold a
 hearing for the receipt of evidence as to expenses incurred from November 6, 2000 through
 February 16, 2001?
 III.   Analysis
A. Does this court have Jurisdiction over the trial court's order denying Cynthia's motion to
transfer the proceedings regarding M.E.L. to Harris County?
     Jimmy asserts this court does not have appellate jurisdiction to review the trial court's order
denying Cynthia's motion to transfer the proceedings regarding M.E.L. to Harris County. He
contends Cynthia failed to perfect appeal of the order denying transfer because her notices of
appeal      make reference
                        only to the dates of the enforcement orders. See Tex.Fl.App. P. 25.1 (d)(2)
(notice of appeal must include the date of the judgment or order appealed). Jimmy's arguments
are without merit.
                                  was based on the exclusive-transfer provisions of the Texas
         Cynthia's motion to transfer
Family Code, applicable to suits affecting the parent-child relationship. See Tex. Fam. Code
                                                                                             §
155.201 B207. An order denying transfer under these provisions is not subject to interlocutory
appeal.   § 155.204(e). However, an interlocutory order
            Id.                                                       is   appealable when   has merged into a
                                                                                             it

subsequent final, appealable order. See H.B. Zachry Co.               v.   Thibodeaux, 364 S.W.2d 192, 193
      (i'ex.1963) (holding that prior interlocutory orders                            merge       into   subsequent order disposing of
      remaining parties and issues. creating a final and appealable judgment); Wilkins                                           v.     Farm
                                                                                                                                      State
      Mutual Auto.           58 S.W.3d 176, 182 (Tex.App.—Houston [14th Dist.]
                               Ins. Co.,                                                                                   2001, no pet). The
     Family Code allows appeal from a final order rendered in a suit affecting the parent-child
     relationship. Tex. Farn. Code§ 109.002(b); In re Taylor, 45 S.W.3d 357, 358 (Tex.App.—Waco
     2001, orig. proceeding). The enforcement orders are final orders into which the denial of the
     motion to transfer could properly merge.
                    Cynthia was not required to ﬁle a notice of appeal that                            explicitly referred to   the order denying
     transfer or the date of this order.                       See   In re S. G. S.   and E.E.S., 53 S.W.3d 848, 852
     (Tex.App.—Fort Worth 2001, no                             pet.) (holding   husband's notice of appeal of final order disposing
     of   all       issues    in wife's petition to          modify invoked appellate jurisdiction to consider order denying
     husband's motion                        she properly challenges the order denying transfer as an
                                        to transfer). Instead,
     issue in her appeal of the enforcement orders. See Parks v. Huffington, 616 S.W.2d 641. 644
     (Tex.Civ.App.—Houston [14th Dist.] 1981, writ ref'd n.r.e.) (stating interlocutory order may be
     appealed by point of error when suit out of which it arose is appealed). Accordingly. Cynthia's
     notices of appeal have invoked this court's jurisdiction to address the merits of her motion to
     transfer.
     B.   Was the trial court required to transfer the proceedings regarding M.E.L. to Harris
     County?
     Page 263
                In   her first and ninth issues, Cynthia contends the                         trial   court had no jurisdiction to enter the
 orders granting Jimmy's motion for enforcement and denying her motion                                              for   enforcement as to
 M.E.L. because                  it   was    required to transfer the proceedings pertaining to M.E.L. to Harris County.
 [2]
          When a court renders a final divorce decree,                          it   acquires continuing, exclusive jurisdiction over
 the matters             in   the decree affecting a child of the marriage. Tex. Fam.                          Code § 155.001 (a); In re
 G.H.M.,             45 S.W.3d 764, 766                   ('l'ex.App.—Fort Worth 2001, no pet.).              The court retains continuing,
                                                         been transferred under sections
 exclusive jurisdiction over the child unless jurisdiction has
 155.201-207 of the Texas Family Code [3] or an emergency exists. See Tex. Fam. Code "
 155.001(c). 155.002, 155.201-207; In re G.H.M., 45 S.W.3d at 766-67. Section 155.201 provides
in    pertinent part:
(b)  a suit to modify or a motion to enforce an order is filed in the court having continuing,
          If


exclusive jurisdiction of a suit, on the timely motion of a party the court shall transfer the
proceeding to another county in this state if the child has resided in the other county for six months
or longer.
Tex. Fam.              Code §         155.201       (b)   (emphasis added). Section 155.204 prescribes the procedure                          for
transfer as follows:
(a)...         if   a timely motion         to transfer    has been filed and no controverting affidavit is filed within the
period allowed for                    its filing,   the proceeding shall be transferred promptly without a hearing to the
proper court.
(b)   On or before the first Monday after the 20th day after the date of notice of a motion to transfer
is   served, a party desiring to contest the motion must                               file   a controverting     affidavit   denying that
   grounds           for the transfer exist. (c)              If   a controverting            affidavit contesting the             motion to transfer         is

   filed,      each party           is entitled        10 days before the date of the hearing on the
                                                       to notice not less than
   motion to transfer. Id. § 155.204(a),(b),(c) (emphasis added).
        Under these provisions, if a motion to transfer is not timely controverted, then the trial court
   has a mandatory, ministerial duty to promptly, without hearing, transfer a proceeding to the county
   where the              child at issue         has resided       for   more than            six   months.       Id.
                                                                                                                        "
                                                                                                                            155.201 (b),155.204(a),(b),(c);
   Proffer v. Yates,            724 S.W.2d 671, 673                  (Tex. 1987); Arias                   v.   Spector, 623 S.W.2d 312, 313 (Tex.
   1981).      The        transferee court             becomes the                           and all
                                                                            court of continuing, exclusive jurisdiction,
   proceedings continue as      brought there originally. Tex. Farn. Code § 155.206(a). The transferor
                                                  if


  court does not retain jurisdiction over the child. Id. § 155.206(d). The transfer-or court has no
  jurisdiction to enforce its order for violations occurring before or after the transfer. Id. The
  transferee court acquires the power to enforce previous orders entered by the transferor court. Id.
  § 155.206(c),(d). Any subsequent motions for enforcement must be filed in the transferee court as
  the court of continuing, exclusive jurisdiction.                              Id.   § 157.001 (a).
  Page 264
          Cynthia contends the                 court had a mandatory duty to transfer the proceedings pertaining
                                                   trial

  to M.E.L. to Harris               County when Jimmy did not controvert her first motion to transfer as to M.E.L.
  Jimmy maintains transfer was                           not automatic at that time                  because Cynthia included              T.J.L. in the
  motion, and he controverted the motion as to T.J.L.
        The statute            is   not as clear as          itcould be on whether transfer as to one child is required when
 not   all   children of a marriage live in                   the county to which transfer is sought. However, in construing
 a statute. our primary aim is to give effect to the Legislature's intent. Osferberg v. Peca, 12 S.W.3d
31, 38 (Tax. 2000). We must construe a statute as written and endeavor to ascertain legislative
 intent   from        its   language.           ld.;   Helena Chemical Co.               v.   Wilkins,         47 S.W.3d 486, 493 (Tex.20o1).                 In
 addition,      we must always consider the statute
                                                 as a whole rather than its isolated provisions.
 Helena Chemical 00., 47 S.W.3d at 493.
      The language of the whole statute indicates that the Legislature intended for trial courts                                                         to
 determine continuing, exclusive jurisdiction on a child-by-child basis because the statute
 consistently refers to jurisdiction over the                            ''child,'' in   the singular.
                                                                                                155.001,         See Tex.       Farn.   Code   "

 155.201.       It  also clear the Legislature wanted matters affecting the parent-child relationship to be
                     is

heard     in   the county where the child resides. See id. § 155.201(b); Cassidy V. Fuller, 568 S.W.2d
845, 847 (Tex.1978).              easier to prove the current circumstances affecting the child in that
                                      it   is

county.      See      Cassidy, 568 S.W.2d at 847. Further, the statute recognizes that transfer as to some,
but not      all,    children   may be appropriate.                 Section 155.207(b) provides that                           "[t]he clerk of     the
transferring court shall               keep a copy of the transferred files.                         If   the transferring court retains
jurisdiction of              who was the subject of the suit, the clerk shall send a copy of the
                          another     child
complete files to the court to which the transfer is made and shall keep the original files." Tex.
Farn. Code § 155.207(b). Accordingly, we construe the statute as requiring a court to transfer the
proceedings affecting a child to the county where the child resides, even if it retains jurisdiction
over another child of the marriage who does not live in the transferee county.
       when faced with                a similar issue         in   Koether       V.   Morgan, 787 S.W.2d 582 (Tex.App.—Waco
    1990,      proceeding), the court of appeals rejected the nonmovant's argument that it was
              orig.

   against the best interests of the children to split them up for jurisdictional purposes. See id. at 584-
   85. instead, the court recognized "[s]ection 11.06(j) [now section 155.207] indicates on its face
   that the legislature specifically contemplated thewisdom and necessity of such a transfer... when
   custody of a couple's children is divided between the mother and father and one parent moves to
   another county with the children of whom that parent is managing conservator." Id. at 585. The
   Koethercourt further stated the statute allows for the realities of a highly mobile society and does
   not require that              a particular case live in the county to which transfer is sought. Id.
                        all children in

       Jimmy also asserts Cynthia had to file a motion to sever to be entitled to a transfer as to
  M.E.L. only. We disagree. The statute does not state that a motion to sever is required to effect
  transfer as to one of several children. However, the statute clearly contemplates severance in
  those instances because it prescribes the procedure for handling the case files when one child is
  transferred and another child is not. See Tex. Fam. Code § 155.207. Further, a trial court may
  sever any C338 OI’!
  Page 265
  its   own   initiative. Tex.Ft. Civ. P.    41;   Andrews     East Texas Med. Center-Athens, 885 S.W.2d 264,
                                                                V.

 266 (Tex.App.-Tyler 1994, no writ).               Most importantly, we have determined that the Legislature
 intended transfer as to one child when not all children                  live in   the transferee county. Severance   is
 the procedure to implement transfer    those instances. See Van Dyke v. Boswell, O'Toole, Davis
                                                   in

 & Pickering, 697 S.W.2d 381, 383 (T               am
                                          985) (stating severance splits a suit into two or more
 independent actions, and controlling reasons for severance are to do justice, avoid prejudice, and
787 S.W.2d at 535 (stating severance proper to implement the
 further convenience); Koether,
 Family Code's mandatory venue provisions); Stewart v. Whitworth, 453 S.W.2d 875, 881-82
 Tex.App.-Houston         [1 st Dist.]  1994, writ dism'd) (affirming severance to transfer venue as to one of
 several defendants        when     the claim against him was severable from claims against co-defendants).
 Therefore, because our primary aim                is to   give effect to legislative intent,   we construe the statute as
 requiring severance to transfer the proceedings as to                   one of several children, even when the
 movant does not move to            sever.
        We conclude the trial court was required to promptly sever and transfer all proceedings
pertaining to M.E.L. to Harris County when Jimmy did not oontrovert Cynthia's first motion to
transfer as to M.E.L. At that time, the trial court had no further jurisdiction to enforce the divorce
decree as to M.E.L. See Tex. Fam. Code Ann. " 155.206, 157.001(a). Accordingly, the subsequent
orders granting Jimmy's motion for enforcement and denying Cynthia's motion for enforcement are
void as to M.E.L. We sustain Cynthia's first and ninth issues.
C. Motions for Enforcement
     Cynthia's remaining issues challenge the orders granting Jimmy's motion for enforcement
and denying Cynthia's motion for enforcement. Because the orders are void as to M.E.L., we do
not address the remaining issues as to M.E.L. Specifically, we do not address Cynthia's seventh
issue challenging the      trial   court's alteration of the         exchange
                                                                        Jimmy's possessions of
                                                                                location for
M.E.L. In addition, we do not address the issues regarding M.E.L.'s healthcare expenses.
However, the orders also pertain to T.J.L. because the motions for enforcement addressed